Citation Nr: 1447905	
Decision Date: 10/29/14    Archive Date: 11/05/14

DOCKET NO. 10-32 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a diabetes mellitus, to include as due to herbicide exposure.
 
2. Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.

3. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for neuropathy claimed as secondary to diabetes mellitus.

4. Entitlement to service connection for neuropathy claimed as secondary to diabetes mellitus.

5. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for blindness claimed as secondary to diabetes mellitus.

6. Entitlement to service connection for blindness claimed as secondary to diabetes mellitus.

7. Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1970 to October 1972.

These matters come before the Board of Veterans' Appeals (Board) from July 2008 and April 2011 rating decisions of the of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In August 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript of that hearing has been associated with the record on appeal.

The issues of entitlement to service connection for blindness, neuropathy, and hypertension, to include secondary to diabetes mellitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A March 2006 Rating Decision denied the Veteran's claim to establish service connection for diabetes mellitus, blindness, and neuropathy; the Veteran did not perfect an appeal of that decision within the one-year appellate period nor was new and material evidence received within the appeal period.
 
2. Evidence received since the final March 2006 Rating Decision is new and raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for an diabetes mellitus, neuropathy, and blindness.

3. The most probative and competent evidence is at least in equipoise regarding the Veteran's service within the borders of the Republic of Vietnam.

4. The Veteran is presumed to have been exposed to herbicides in service.


CONCLUSIONS OF LAW

1. The March 2006 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2. Evidence submitted to reopen the claim of entitlement to service connection for diabetes mellitus is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2014).

3. The criteria for service connection for diabetes mellitus type 2 have been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1(k), 3.102, 3.159, 3.303, 3.307, 3.309 (2014).
4. Evidence submitted to reopen the claim of entitlement to service connection for neuropathy, as secondary to diabetes mellitus is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2014).

5. Evidence submitted to reopen the claim of entitlement to service connection for blindness, as secondary to diabetes mellitus is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA Duty to Notify and Assist

In the decision below, the Board has reopened and granted the Veteran's claim of entitlement to service connection for diabetes mellitus, and reopened and/or remanded his remaining claims.  Therefore, regardless of whether the VCAA duties to notify and assist have been met with respect to these issues no harm or prejudice to the Veteran has resulted.  As such, the Board concludes that any defect in providing notice and assistance to the Veteran is at worst harmless error in that it does not adversely affect the essential fairness of the Board's adjudication of the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

II. New and Material Evidence

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f) (West 2002).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996).

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The Court recently held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2012).

Pertinently, the Veteran's diabetes claim was previously denied in the final March 2006 rating decision because evidence of record did not reflect that the Veteran served within the borders of the Republic of Vietnam.  Additionally, his claims for entitlement to service connection for blindness and neuropathy were denied in the same decision, as the Veteran's diabetes was not shown to be related to service at that time.  The Veteran did not perfect an appeal with regard to the March 2006 decision nor was additional evidence received during the appeal period.  As such, the March 2006 rating decision is final with respect to these claims.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

With respect to the Veteran's diabetes claim, evidence received and obtained since the March 2006 rating decision includes the Veteran's May 2010 hearing before a decision review officer, as well as his August 2014 hearing testimony.  At the hearings the Veteran stated that he was physically in Vietnam for two days while awaiting transfer to Germany.  The Veteran asserted that he was sent to Vietnam accidentally and received no orders regarding his deployment there as a result.  This evidence is "new," as it had not been previously considered by VA, and "material" as it addresses an element of service connection which was missing at the time of the prior final denial, evidence that the Veteran served in Vietnam and was presumptively exposed to herbicides.  In this regard, the Board recognizes that the additional evidence is presumed to be credible for the purpose of reopening the claim.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Additionally, as will be discussed below, the Board is granting service connection for the Veteran's diabetes mellitus.  With regard to the Veteran's blindness and neuropathy claims secondary to diabetes, this constitutes new and material evidence as it addresses an element of service connection which was missing at the time of the previous denial, service-connection of the primary disability.  Hence, the additional evidence, considered in conjunction with the record as a whole, raises a reasonable possibility of substantiating the Veteran's claims.  The Board thus finds that new and material evidence has been received to reopen the claims of entitlement to service connection for diabetes mellitus, blindness, and neuropathy.  On that basis, the claims are reopened.

III. Service Connection - Diabetes Mellitus

The law provides that "a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307.  If a Veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes or adult-onset diabetes), ischemic heart disease (including coronary artery disease), all chronic B-cell leukemias, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

Section 3.307(d)(6) provides that the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 C.F.R. § 3.307(d)(6)(i).  Agent Orange is generally considered an herbicide agent and will be so considered in this decision.

For purposes of applying the presumption of exposure to herbicides under 38 C.F.R. § 3.307(a)(6)(iii), "service in the Republic of Vietnam" means that a veteran must have been present within the land borders of Vietnam to obtain the benefit of the presumption of herbicide exposure.  See Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008).

Preliminarily, the medical evidence of record, including VA physician's statement dated November 2007, reflect a diagnosis of diabetes mellitus type 2.  As such, the Board finds the Veteran has established current disability for the purpose of service connection.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  Additionally, diabetes mellitus type 2 is enumerated by 38 C.F.R. § 3.309(e) as a disease presumptively associated with herbicide exposure.

The Veteran has consistently reported that he spent two to three days in Vietnam while awaiting transfer to Germany.  At the August 2014 hearing before the undersigned VLJ, the Veteran testified that prior to his departure to Vietnam, he was ordered to report to Fort Lewis where he was given tropical fatigues.  He asserts that he then flew to Bien Hoa Air Base and was there for a couple days before being sent on to Germany.

The Veteran's service personnel records confirm that he was stationed in Germany from May 1971 to October 1972.  The personnel records also contain a notation that the Veteran was enroute to US Army Pacific branch as of April 9, 1971.  This order appears to have been subsequently crossed out.  Following the April 1971 order, the Veteran was sent to Germany as of May 14, 1971.  Lastly, the Veteran's personnel records contain an April 5, 1971 letter containing special orders for the Veteran.  The letter instructs the Veteran to report to Fort Lewis no later than April 30, 1971 and that his tropical fatigues must be worn on all MAC charter flights to the Republic of Vietnam.

Upon review, the Board finds the evidence supports the presumption of exposure to herbicides for the purpose of establishing entitlement to service connection for diabetes mellitus type 2.  The evidence of record is at least in equipoise as to whether the Veteran, while enroute to Germany, flew through Bien Hoa Air Base in Vietnam.  The statements by the Veteran are consistent with service personnel records.  The Board finds that the April 1971 special orders letter instructing the Veteran to wear his tropical fatigues when flying to Vietnam, along with the notation of transfer to the US Army Pacific branch, to be highly probative.  The Veteran is also competent to relate where he has been, including travel to Vietnam.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  The Veteran has been consistent in his assertions and nothing in the record directly contradicts his assertions.  As such, the Board finds the Veteran's testimony credible.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007) (holding that as a finder of fact, the Board, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.).  Any reasonable doubt regarding the accuracy of the Veteran's statements is resolved in favor of the Veteran.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's statements, taken in conjunction with the service personnel records, support a finding that the Veteran did in fact fly through Vietnam enroute to Germany, and was therefore presumptively exposed to herbicides during service.  As the Veteran's post-service medical records reflect a diagnosis of diabetes mellitus type 2, service connection is warranted as this disability is presumed to have been incurred during active duty service based on the Veteran's exposure to herbicides while in Vietnam.


ORDER

New and material evidence having been received, the Veteran's claim for entitlement to service connection for a diabetes mellitus, to include as due to herbicide exposure, is reopened.

Entitlement to service connection for diabetes mellitus is granted.

New and material evidence having been received, the Veteran's claim for entitlement to service connection for neuropathy, claimed as secondary to diabetes mellitus, is reopened, and to that extent only, the appeal is granted.

New and material evidence having been received, the Veteran's claim for entitlement to service connection for blindness, claimed as secondary to diabetes mellitus, is reopened, and to that extent only, the appeal is granted.


REMAND

After review of the claims folder, the Board finds that additional development is necessary prior to adjudication of the Veteran's remaining claims.

The Veteran asserts that his diagnosed neuropathy, hypertension, and blindness are secondary to his diabetes mellitus.  As discussed above, the Board has granted service connection for the Veteran's diabetes mellitus.  However, while the medical evidence reflects that the Veteran does have blindness, hypertension, and a history of neuropathy, there is no adequate medical opinion of record linking these disabilities to his diabetes.  As such, remand is necessary to obtain an examination and medical opinion as to the etiology of the Veteran's claimed disabilities.

Accordingly, the remaining claims are REMANDED for the following action:

1. Obtain any outstanding treatment records from the VA Medical Center in Decatur, Georgia, and any associated outpatient clinics, from April 2011 to the present.  All attempts to obtain these records should be documented.

2. Schedule the Veteran for appropriate VA examinations to determine the nature and etiology of his diagnosed hypertension, neuropathy, and blindness.  The claims file, including a copy of this remand, must be reviewed by the examiner(s).  Any medically indicated tests should be conducted.  After examination and review of all of the evidence the examiner(s) is asked to opine as to the following:

(a) Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's blindness was caused by or otherwise related to service, or was caused or aggravated by his service-connected diabetes?

(b) Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's neuropathy was caused by or otherwise related to service, or was caused or aggravated by his service-connected diabetes?

(c) Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hypertension was caused by or otherwise related to service, or was caused or aggravated by his service-connected diabetes?

Aggravation is defined as the permanent worsening beyond the natural progression of the disability.

A complete and full rationale must accompany any opinion provided.

3.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

4. After completing the above development, readjudicate the issues on appeal.  If any benefits sought remain denied, provide an additional supplemental statement of the case to the Veteran and his representative and return the appeal to the Board for review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


